341 F.2d 411
119 U.S.App.D.C. 278
Clarence FARMER, Appellant,v.UNITED STATES of America, Appellee.
No. 18791.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 24, 1964.Decided Dec. 31, 1964.

Mr. Alexander M. Heron (appointed by this court), Washington, D.C., for appellant.
Mr. Henry H. Jones, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and William C. Weitzel, Jr., Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and FAHY and BURGER, Circuit judges.
PER CURIAM.


1
Appellant was convicted of housebreaking and petit larceny.  His counsel, appointed by this court, urges two grounds for reversal, (1) that two oral confessions made by appellant were involuntary,1 and (2) the confessions were not corroborated.  Upon consideration of the testimony as to the circumstances in which the confessions were made, and the evidence bearing on the issue of corroboration, we can accept neither ground as a basis for reversal.


2
Affirmed.



1
 One of the confessions was made to an officer in a telephone conversation prior to arrest.  The other was made to the same officer at about the time of arrest of appellant at the apartment of a friend.  Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479 (1957), accordingly has no application